DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Responsive to the amendment filed 4 May 2022 claim 16 and 25 are amended and claims 29-35 are added.  Claims 16-35 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 4 May 2022 new grounds of rejection are presented responsive to the amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2015/0275327 (hereinafter “Seal”).
Seal teaches a method of recovery of metal or components from a heap or pile (See Brief Description).  Seal teaches that the method includes rechanneling a fluid flow through the heap or pile (See [0003]).  
Seal teaches that the method includes creating a wellbore with perforated casing 106 and placing a pipe 104 into the perforated casing (See Fig 4 and [0045]-[0046]).   Seal teaches an open top and an open bottom (see Figs 4-5).  Seal teaches that the pipe passes thru a first and second isolation mechanism 508 and 510 (Fig 4, [0047]-[0048]).  Seal teaches that this seals the zone ([0047]-[0048]).  Seal teaches that a valve is used to control the fluid flow thru the pipe during the method (see [0031]-[0033]).
Seal teaches that in the zone, fluid is injected such that the method develops horizontal channels into which the fluid flows ([0031], [0047]-[0048]).  Seal teaches that the method creates a vertical percolation and leaching of the channels as well ([0031]).  This the limitation of generating a vertical flow channel is the goal of Seal
Seal clearly discloses that multiple zones of the heap or pile must be leached ([0031]-[0032], [0045]-[0047]).  Seal teaches that this includes a releaching process (See [0052]-[0059] and Figs. 5-7).  Seal discloses that a releach plug 520 seals the perforated wellbore casing below the perforated zone (See Fig 7).  Seal teaches that this then channels the flow of the fluid through the perforated zone and through the channels that have been created previously ([0058]).  Thus the flow through the channels already created reads on creating substantially vertical fluid channels as claimed.  
Alternately, the structure that is described by Seal in this embodiment is the exact same structure in a perforated wellbore casing of a heap or pile that is described in the claim.,   There is no other structure or method step in the claim that is not met by this embodiment.  The same structure applied to heap leaching in the same way would have had the same results inherently.  Applicant is directed to MPEP 2112. 

Allowable Subject Matter
Claims 16-31 and 33-35 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Applicant’s amendments have addressed the issues regarding 35 USC 112.  It is believed that what is now claimed clearly matches the embodiments described in the specification for example in Figs 2-5. 
Applicant argues that the prior art Seal does not teach or suggest the method of amended claim 16, at least because Seal does not teach using a control valve to selectively direct the pressurized fluid into an interior of the heap or pile through the at least one perforation zone or the at least one perforation zone and the open bottom, dependent upon the state of the valve.  The examiner agrees that Seal does not disclose a method as now claimed using the structure of valve that is now claimed.  
When all of the evidence is considered as a whole, evidence of nonobviousness outweighs evidence of obviousness.  

Response to Arguments
Applicant's arguments regarding new independent claim 32 have been fully considered but they are not persuasive.  Applicant argues that Seal does not teach wherein the only isolation mechanism is located above the open bottom and below the perforation zone, and that dedicates the fluid flow to create a substantially vertical fluid channel.  The examiner disagrees.  The structure and method of claim 32 is entirely met by the releaching embodiment of Seal.  Every structure is described, and it is also described that the virgin leach fluid would flow top to bottom (i.e. vertically)  through the heap or pile as a result (cited above).  The same steps performed using the same structures in the same field of endeavor would have had the same effects and results.  When all of the evidence is considered as a whole, applicant’s argument is not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734